t c memo united_states tax_court zalman melnik and lea melnik petitioners v commissioner of internal revenue respondent moshe m melnik petitioner v commissioner of internal revenue respondent docket nos filed date george w connelly jr and lawrence sherlock for petitioners w lance stodghill for respondent memorandum findings_of_fact and opinion marvel judge in these consolidated cases respondent determined the following deficiencies and penalties in petitioners’ federal income taxes docket no zalman melnik and lea melnik year docket no moshe m melnik year deficiency dollar_figure deficiency dollar_figure the issues for decision2 are accuracy- related penalty sec_6662 a dollar_figure accuracy- related penalty sec_6662 dollar_figure whether petitioners carried their burden of proving their sale of houtex metals co houtex stock to clend investments holding ltd clend --a foreign company owned by two bermuda trusts established for petitioners’ benefit--in exchange for private annuities was not a sham_transaction lacking economic_substance 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent asserted a second alternative position in the notices of deficiency respondent determined that due to the transfer of appreciated stock of houtex metals inc in a excise_tax is applicable on the value of the stock transferred reduced by the present_value of the annuity received that is associated with this transfer for the taxable_year in accordance with sec_1491 we do not have jurisdiction over the excise_tax imposed by sec_1491 71_tc_564 whether in the alternative petitioners carried their burden of proving that the income from petitioners’ respective trusts is not attributable to petitioners under the grantor_trust_rules and whether petitioners are liable for the sec_6662 accuracy-related_penalties determined by respondent findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulated facts into our findings by this reference background zalman melnik and lea melnik lea were married and resided in houston texas when they filed their petition moshe melnik also resided in houston texas when he filed his petition hereinafter we refer to these consolidated cases as this case zalman and moshe melnik3 the melniks are brothers who grew up in israel in moshe melnik moved to canada where he attended college and received a degree in mechanical engineering moshe melnik then worked in canada as an engineer for a scrap metal company before moving to the united_states in or in moshe melnik and his wife at the time barbara melnik formed houtex a scrap metal dealer involved in the 3petitioner moshe melnik is sometimes referred to as mike melnik and petitioner zalman melnik is sometimes referred to as sol melnik in the record in this case processing recycling and marketing of scrap metal moshe and barbara melnik each received big_number shares of stock in houtex and were the sole shareholders in zalman melnik who had worked in the construction business in israel moved to the united_states to help his brother set up the scrap metal business zalman melnik was responsible for the internal operations at houtex while moshe melnik was involved in the sales operation and customer solicitation in date zalman melnik received big_number shares of houtex stock and moshe melnik received an additional big_number shares in date moshe and barbara melnik divorced after a contentious battle over the valuation of their houtex stock moshe and barbara melnik ultimately agreed that the fair_market_value of their 65-percent interest was dollar_figure moshe melnik received barbara melnik’s houtex stock pursuant to their property settlement agreement after the divorce was final moshe melnik sold some of his houtex shares to zalman melnik following the sale moshe melnik 4during the divorce proceedings moshe melnik’s insurance agent advised him to set up a_trust but he did not do so at that time 5the appraised value included a 20-percent discount for lack of marketability owned percent and zalman melnik owned percent of the big_number issued and outstanding houtex shares houtex sale negotiations and annuity agreement discussions during the 1980s moshe melnik approached a company called commercial metals about the possibility of selling houtex commercial metals was not interested however in operating a scrap metal business in the 1990s an individual named larry white proposed a dollar_figure million purchase_price for houtex the melniks rejected the proposal when they learned that a large portion of the purchase_price would be paid in promissory notes after his divorce moshe melnik again considered selling houtex and getting out of the scrap metal business sometime in moshe melnik attended a scrap dealer convention in las vegas where he heard about companies that were rolling up small scrap metal companies into larger publicly traded companies after the convention on a date that does not appear in the record ben jennings the chairman of the board_of directors and chief development officer for metal management inc mmi contacted moshe melnik mmi was engaged in the business of dismantling processing marketing brokering and recycling both ferrous and nonferrous metals after preliminary discussions on a date that does not appear in the record mr jennings came to houston to evaluate houtex and initially he proposed a purchase_price in excess of dollar_figure million of which percent would be paid in stock and the remaining percent in cash moshe melnik who was surprised at the amount of the mmi proposal was interested in the proposal and sought legal advice regarding it from larry pennoni an attorney whom he had met when larry white had offered to purchase houtex in the 1990s mr pennoni practiced in the areas of tax international tax and corporate mergers and acquisitions moshe melnik and houtex’s accountant margie reedy met with mr pennoni on a date that does not appear in the record to discuss the proposed sale of houtex moshe melnik wanted advice from mr pennoni on the risks to himself and to zalman melnik if mmi acquired houtex on dates that do not appear in the record mr pennoni met with the melniks and discussed with them the risks of being sued by barbara melnik whether the original houtex valuation would be respected in such a suit and how to prove that any offer to purchase houtex was received after moshe and barbara melnik’s property settlement agreement mr pennoni outlined the tax aspects of a merger agreement and discussed with the melniks various planning scenarios that might be used in connection with the sale of houtex stock the scenarios that mr pennoni explained included setting up trusts for moshe melnik’s children and gifting houtex stock to them or putting the stock in a_trust a foreign_trust a foreign_corporation or an alaska_trust mr pennoni explained to moshe melnik the advantages and disadvantages of each scenario after mr pennoni had reviewed the alternatives with the melniks the melniks on a date that does not appear in the record chose a transaction in which they would sell part of their houtex stock to a foreign_corporation owned by foreign trusts in exchange for annuities the melniks were concerned however that their money would not be secure in a foreign_corporation owned by foreign trusts mr pennoni had dealt with three trust companies in the past from those he selected the bermuda trust co bermuda trust a subsidiary of the bank of bermuda to set up the transaction mr pennoni also suggested that the melniks obtain a second legal opinion about using foreign trusts he referred the melniks to carlos kepke an attorney who formerly practiced with mr pennoni’s firm and who also utilized foreign trusts in planning transactions moshe melnik testified that mr kepke assured him that foreign trusts were safe and that the melniks would receive their annuity payments 6to allay the melniks’ concerns about using foreign trusts mr pennoni introduced the melniks at some point to david richardson a bermuda trust trust officer formation of the rashi and rambam trusts on a date that does not appear in the record but was sometime before the sale of their houtex stock the melniks decided to enter into the private_annuity transaction that mr pennoni had suggested at the melniks’ request moshe taub an israeli citizen agreed to establish trusts for their benefit mr taub had served with zalman melnik in the israeli army and was an old and trusted friend of the melniks on a date that does not appear in the record mr taub executed two trust indentures dated date that established the rashi and rambam trusts and appointed bermuda trust as trustee the initial corpus of each trust consisted of dollar_figure the trust indentures provided that bermuda trust had sole and absolute discretion to make distributions of any or all of the trust income or corpus to any one or more of the beneficiaries 7the trust indentures are dated date however in a letter to william maycock a bermuda trust trust manager dated date mr pennoni sent to mr maycock trust indentures that had already been signed by mr taub 8although the trust indentures are dated date mr maycock signed the trust indentures on behalf of the trustee sometime between nov and date 9on date mr taub’s bank in israel issued two dollar_figure checks to fund the rashi and rambam trusts on date mr pennoni mailed the checks to mr maycock however the checks were not credited to and presumably not deposited into trust accounts until date although bermuda trust on date acknowledged receiving the checks the named beneficiaries of the rashi trust were mr taub zalman melnik the descendants of any of the foregoing individuals including without limitation the names and ages of mr melnik’s children are omitted the spouses of any of the foregoing individuals and any organization qualifying as a charitable_organization according to the laws of israel bermuda or the united_states of america additionally the rashi trust beneficiaries included in general any other trusts that exist for the benefit of the named beneficiaries the rambam trust contained identical provisions naming its beneficiaries but in place of zalman melnik and his children substituted moshe melnik and his children these beneficial interests were not fixed or definable interests with respect to all or any portion of the trusts the trust indentures appointed the melniks to serve as trust protectors of their respective trusts as trust protectors the melniks had the right to replace bermuda trust with or without cause with an independent corporate trustee the successor trustee could not be a corporation in which a beneficiary including mr taub or a_trust protector held a direct or indirect economic_interest greater than percent in addition the melniks’ respective trust indentures granted them special testamentary limited powers of appointment over the trusts pursuant to these powers of appointment the melniks were authorized to direct outright all or any part of the income and or principal to any person or to any entity or direct bermuda trust to retain and hold any amounts in a separate trust the melniks’ respective trust indentures further provided that when the melniks die subject_to the terms of effectively exercised powers of appointment bermuda trust must divide the remaining portions of their respective trusts into separate shares for the melniks’ children or their children’s descendantsdollar_figure acquisition of clend by the trusts and the stock purchase agreements as part of the overall transaction mr pennoni planned for the trusts to acquire a company with which the melniks would exchange a portion of their houtex stock for a deferred private_annuity no earlier than in date the rashi and rambam trusts acquired clend a british virgin islands holding 10the sixth page of the rashi trust_indenture as it appears in the record is incomplete the missing section contains the first few sentences directing the division of the remaining portion of the rashi trust after zalman melnik’s death though we can conclude from the seventh page of the trust_indenture that zalman melnik’s children or their descendants were to receive separate shares we cannot conclude whether his spouse was also allocated a share 11again the exact date does not appear in the record on date further to instructions received earlier today from mr bob colvin of chamberlin hrdlicka ethlyn george a_trust administrator at arawak trust faxed a copy of inaugural minutes for clend that appointed mr maycock a director on date ms george faxed to mr maycock a resolution of clend’s directors dated date that authorized him to sign the date stock purchase agreements companydollar_figure clend had been incorporated by arawak trust co arawak on date and had conducted no business before it was acquired by the rashi and rambam trusts clend’s memorandum of association provided for authorized capital of shares of dollar_figure par_value stock on a date that does not appear in the record clend entered into separate stock purchase agreements14 with moshe melnik and zalman and lea melnik to purchase percent of the outstanding shares in houtex in exchange for private annuities the stock purchase agreements provided that clend’s obligation to pay the annuities was an unconditional and unsecured personal liability and that the melniks and lea unconditionally waived all 12the record contains no exhibits confirming that the trusts purchased clend or specifying how and when the acquisition occurred however by letter dated date arawak trust co forwarded copies of clend’s organizational documents to mr colvin an attorney in mr pennoni’s office 13the stock purchase agreements do not show when they were executed they show only the date on which they became effective 14mr pennoni had prepared the stock purchase agreements and determined the purchase_price for the houtex stock mr pennoni relied upon mr colvin to calculate the annuity payments mr colvin consulted the treasury regulations guidelines for computing the annuity payments and computed the annuity payments to be made under the annuity_contract using approximately dollar_figure million as the fair_market_value of percent of the outstanding houtex stock the valuation of the houtex stock appears to have been based on the acquisition price offered by mmi and not on the appraisals prepared in connection with moshe melnik’s divorce case liens against clend’s property including the houtex stockdollar_figure the stock purchase agreements were signed by the melniks and lea and by william maycock a bermuda trust trust manager as director of clend16 to be effective as of date however as of date clend had not yet held its first shareholders’ or directors’ meeting had not yet appointed mr maycock as a director and had no assets to fund the purchase of the houtex sharesdollar_figure clend did not participate in any negotiations regarding the terms of the stock purchase agreement including any negotiations regarding the consideration to be paid for the houtex stock it was allegedly purchasing on or about date clend held its first board_of directors meeting the minutes of that meeting purport to show that mr maycock and stanley wright were appointed directors of clend at that meetingdollar_figure the minutes also purport to show that 15clend had no other assets when it entered into the stock purchase agreements with the melniks and lea 16although mr maycock was not formally appointed a director of clend until date or later in a resolution backdated to date arawak authorized mr maycock to sign the stock purchase agreements on behalf of clend that resolution was forwarded to mr maycock on date so it is likely that mr maycock was not authorized to sign and did not sign the resolution until on or after date 17it is also probable that on date the rashi and rambam trusts had not yet acquired clend 18the minutes of the first board_of directors meeting at which mr maycock and mr wright were allegedly appointed continued at that meeting clend issued shares in bearer form as follows shares representing percent of its outstanding shares in the form of share certificate no and the remaining shares representing percent of the outstanding shares in the form of share certificate no moshe melnik’s trust was credited with shares and zalman melnik’s trust was credited with shares of clend’s stock in the records maintained by bermuda trust pursuant to the stock purchase agreement on a date that does not appear in the record but which could not have been any earlier than date moshe melnik transferred big_number of his big_number houtex shares to clend in exchange for an annuity to commence on date when he attained the age of with quarterly payments of dollar_figure payable until his death the houtex shares that moshe melnik transferred to clend pursuant to the stock purchase agreement were valued at dollar_figure for purposes of computing the annuity amount continued directors were apparently revised sometime after date to give effect to the appointment to mr maycock and mr wright however the copy of minutes in the record does not indicate on its face that the minutes were revised on a later date 19mr pennoni delivered the stock purchase agreements and related stock certificates reflecting the sale of stock to clend to mr maycock by courier on date pursuant to the stock purchase agreement on a date that does not appear in the record but which could not have been any earlier that date zalman melnik transferred big_number of his big_number houtex shares to clend in exchange for an annuity to commence on date when he attained the age of with quarterly payments of dollar_figure payable until the death of both zalman and lea melnik the houtex shares that zalman melnik transferred to clend were valued at dollar_figure for purposes of computing the annuity amount after the melniks transferred their houtex stock to clend moshe melnik retained a 5-percent ownership_interest in houtex and zalman melnik retained a 5-percent ownership_interest in houtex after the transfer clend owned big_number of the big_number outstanding houtex shares representing a 75-percent ownership_interest in houtex houtex merger sometime during moshe melnik and mr jennings of mmi negotiated the sale of houtex as a result of those negotiations houtex and mmi entered into a merger agreement executed on date and a first amendment to the merger agreement dated as of date the agreement specified that the transaction would close before the end of unless the parties agreed to extend the closing to a later date the merger was dependent upon mmi’s ability to secure dollar_figure million in financing before date to effectuate the transaction mmi organized mtlm merger inc mtlm as a wholly owned subsidiary and capitalized the subsidiary with mmi common_stock mtlm was then to be merged into houtex with houtex’s being the surviving corporation on or about date the acquisition closed and mmi paid the following consideration in cash promissory notes and unregistered mmi common_stock and warrants in exchange for all the outstanding shares in houtex shareholder cash mmi stock mmi warrants promissory notes moshe melnik zalman melnik clend total dollar_figure 1dollar_figure big_number 3big_number big_number -0- big_number big_number 2dollar_figure dollar_figure big_number big_number 6big_number big_number big_number big_number big_number shares of mmi at dollar_figure per share big_number mmi warrants at dollar_figure per warrant big_number shares of mmi at dollar_figure per share big_number mmi warrants at dollar_figure per warrant 5big_number shares of mmi at dollar_figure per share 6big_number mmi warrants at dollar_figure per warrant the total consideration that the houtex shareholders received in exchange for their shares was dollar_figure individually clend 20the parties stipulated that the acquisition closed on date however various documents associated with the closing are dated date 21the values of the mmi shares and warrants that were used to report the transactions for federal_income_tax reporting purposes were based on an appraisal by howard frazier barker elliott inc as of date moshe melnik and zalman melnik received consideration totaling dollar_figure dollar_figure and dollar_figure respectively on or about date clend exercised category conversion rights to acquire an additional big_number shares of mmi for dollar_figure million the purchase_price was offset against mmi’s obligation to clend under the promissory note on or about date clend exercised warrants to acquire big_number shares of mmi for dollar_figure the purchase_price was again offset against mmi’s obligation to clend under the promissory note on or about date mmi wired to clend dollar_figure representing the principal balance and interest due under the promissory note in date mmi delivered the mmi warrants and stock to clend clend’s investments on or about date the melniks met mr maycock for the first time at a meeting arranged and attended by mr pennoni in a letter dated date mr maycock issued instruction sec_22according to clend’s company account statement for the bank of bermuda received big_number shares of mmi stock registered in nominee name gerlack co on or before date on or before date the mmi shares were delivered to warburg dillon read llc with offices in new york n y from date through date bermuda trust sold or arranged the sale of big_number shares of clend’s mmi stock for approximately dollar_figure 23in a letter dated date which was a wednesday mr maycock wrote to mr pennoni acknowledging that he was introduced to the melniks in mr pennoni’s offices on the preceding wednesday regarding registering the mmi stock and wiring the proceeds from the payoff of clend’s promissory note in the date letter mr maycock also explained that different investment proposals were being prepared for the approximately dollar_figure million to be received in satisfaction of clend’s promissory note and the proposals would be forwarded to mr pennoni and the melniks for their review by letter dated date mr maycock wrote to mr pennoni to summarize certain discussions at a meeting which moshe melnik mr pennoni and representatives of the bank of bermuda’s investment department attended in that letter mr maycock stated as follows the meeting allowed mike to learn of alternative strategies which could be adapted for the deployment of funds totalling initially us dollar_figure million and for their diversification pursuant to the sale of some of the shares of metal management inc upon the removal of the holding restrictions in march of next year based on the conclusions of that meeting it was agreed that three investment proposals would be prepared with different risk profiles ie ultra-conservative conservative and moderate as you know they were hand-delivered to mike at the princess hotel prior to his departure once the proposals have been reviewed by him and his brother sol may i suggest that he get into contact with fern who now has responsibility for the administration of the affairs of clend and the trusts she will in turn arrange with joel for the funds to be 24references in the date letter to mike are to moshe melnik references to sol are to zalman melnik references to fern and to joel are to fern inglefield and joel schaefer of the bank of bermuda’s investment department deployed as required and at the same time arrange for our bank’s investment group to be appointed as the investment manager copies of the three proposals are not in the record and the record does not disclose what actions if any the melniks and mr pennoni took to review and comment upon the proposals in date moshe melnik left mmi’s board_of directors and began pursuing ventures in real_estate later that year moshe melnik approached the bank of bermuda regarding an investment_property in houston in response to the bank of bermuda’s request for additional information on the property and its potential as an investment moshe melnik sent maps of the area as well as information regarding the owner and explained that a rail system would be built next to the property at some point clend formed and capitalized a separate company tapuz ltd tapuz to acquire the property the tapuz property for approximately dollar_figure milliondollar_figure the funds used by clend to make the capital_contribution were apparently advanced by the bank of 25on date mmi and its affiliates filed for ch bankruptcy protection however over a period from aug to date clend had sold big_number shares of its mmi stock for approximately dollar_figure so it is not clear from the record in this case how the bankruptcy impacted petitioners and clend 26from the account statements in the record it appears that clend capitalized tapuz in approximately date 27the record does not contain any documentation regarding the acquisition of the tapuz property although petitioners testified that tapuz purchased the property bermuda but the financing mechanism is not explained in the recorddollar_figure the tapuz property was subsequently condemned however when the new rail line was rerouted through it at the time of trial tapuz allegedly still owned the property which remained the subject of the condemnation proceeding sometime during moshe melnik approached bermuda trust about appointing goldman sachs as an investment adviser for any u s investments moshe melnik had set up a personal cash management account at goldman sachs and when his adviser discovered that the melniks had sold houtex his adviser suggested that moshe melnik invest the proceeds of the sale with goldman sachs bermuda trust informed moshe melnik that it could not appoint goldman sachs because bermuda trust had its own trading division conducted its own deals and did not let anyone else invest money for which it was responsible however in bermuda trust had prepared three investment proposal sec_28clend transferred approximately dollar_figure million to capitalize tapuz the funds were apparently advanced by the bank of bermuda pursuant to a credit facility that is referenced but not explained in the record clend’s transfer of funds resulted in a deficit account balance in clend’s company account of approximately dollar_figure as of date by date the deficit account balance in clend’s company account had cost clend over dollar_figure in overdraft charges and had increased to dollar_figure as a result of the dollar_figure in loans to the melniks sometime before date the bank of bermuda made a demand for clend to repay its credit facility by date when the requested repayment did not occur the bank of bermuda liquidated investments in clend’s investment account to cover the deficit the investments were liquidated over a period from date to date reflecting different levels of risk had presented them to the melniks and apparently had permitted the melniks to choose which proposal they preferred the dollar_figure loan from clend to the melniks the melniks investigated other potential real_estate investments in houston during and in they became involved with a mr jacobs and with mr jennings in an attempt to purchase a downtown houston property for approximately dollar_figure million when mr jacobs and mr jennings were unable to secure financing for the transaction they dropped out moshe melnik attempted to obtain a loan from whitney bank in houston but whitney bank was only willing to lend him dollar_figure moshe melnik then found two other partners and approached the bank of bermuda about purchasing the property instead of the bank of bermuda investing directly in the property bermuda trust apparently agreed to have clend make a loan in approximately date clend made two short-term loans to the melniks totaling dollar_figure bearing an interest rate of dollar_figure percent in 29a summary of financial position unaudited as at date and clend’s account records reflect that clend made two loans of dollar_figure each to sol and moshe melnik on date according to the summary the loans bore an interest rate of percent per annum and were for a term of years however the summary conflicts with the promissory notes in the record the promissory notes are dated as of date and reflect 1-year term loans of dollar_figure to sol melnik and of dollar_figure to moshe melnik bearing an interest rate of dollar_figure percent compounded annually the promissory notes do not continued exchange for promissory notes dated as of date the promissory notes required the melniks to repay the loans on or before date the melniks did not meet the repayment deadline in date bermuda trust contacted the melniks to determine whether they anticipated repaying the dollar_figure in loans or whether they wanted the loans to be treated as trust distributions bermuda trust strongly recommended that if the melniks could not repay the loans and interest in full immediately they should obtain tax_advice before proceeding at the time of trial the loans from clend had not been repaid canceled or treated as distributions to petitioners as of date clend had the following assets the stock in tapuz which owned the tapuz property with a book_value of dollar_figure dollar_figure in promissory notes due from the melniks and approximately dollar_figure in cash preparation of petitioners’ tax returns in anticipation of filing their federal_income_tax returns the melniks on the recommendation of mr pennoni changed their accountant adrian hernandez a certified_public_accountant recommended by mr pennoni prepared the melniks’ continued indicate when the notes were executed or who prepared them income_tax returns mr hernandez relied upon information furnished by mr pennoni regarding the sale of houtex stock when preparing the melniks’ returns on his federal_income_tax return moshe melnik reported dollar_figure as a long-term_capital_gain from the sale of his big_number shares of houtex the sales proceeds reported by moshe melnik on his return were dollar_figure less than the total consideration receiveddollar_figure on their joint federal_income_tax return zalman and lea melnik reported dollar_figure as a long-term_capital_gain from the sale of zalman melnik’s big_number shares of houtex the sales proceeds reported were dollar_figure less than the total consideration receiveddollar_figure respondent’s determinations in notices of deficiency dated date respondent determined that the melniks’ sale of their houtex stock to clend was a sham_transaction lacking economic_substance pursuant to this theory respondent determined that zalman melnik and lea should recognize additional capital_gain of dollar_figure and moshe 30the sale price that moshe melnik reported as a long-term_capital_gain on his return reflected a mathematical error in the amount of dollar_figure the mathematical error and the dollar_figure underreporting of the total consideration received were taken into account in respondent’s notice_of_deficiency 31the dollar_figure underreporting of the total consideration received was taken into account in respondent’s notice_of_deficiency melnik should recognize additional capital_gain of dollar_figure in the alternative respondent determined that petitioners’ capital_gains are increased because the rashi and rambam trusts which petitioners state own the stock of clend are grantor trusts whose income is taxable to them individually either as direct capital_gains or subpart_f_income taxable as ordinary_income respondent also determined that with respect to either position petitioners are liable for sec_6662 accuracy-related_penalties opinion i the private_annuity transactions’ economic_substance a the economic_substance_doctrine in general a taxpayer has the legal right to structure transactions in a manner that minimizes or avoids taxes by any means the law allows 293_us_465 even so if the form employed for doing business or carrying out the challenged tax event is unreal or a sham the government may disregard the effect of the fiction as best serves the purposes of the tax statute higgens v smith 308_us_473 in 435_us_561 the united_states supreme court identified the circumstances under which the the commissioner must respect a transaction for federal tax purposes it stated that where there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties after the supreme court issued its opinion in frank lyon co several courts of appeals reduced the frank lyon co formulation to a multipart test however the courts of appeals do not agree whether the various parts are merely factors in deciding whether a transaction is a sham for tax purposes or are the exclusive elements for determining whether a transaction meets the frank lyon co formulation in 752_f2d_89 4th cir affg in part revg in part and remanding 81_tc_184 the court_of_appeals for the fourth circuit held that frank lyon co requires the use of a two-part inquiry to ascertain whether a transaction has economic_substance or is a sham that will not be recognized for tax purposes it articulated the inquiry as follows to treat a transaction as a sham the court must find that the taxpayer was motivated by no business purposes other than obtaining tax benefits in entering the transaction and that the transaction has no economic_substance because no reasonable possibility of a profit exists id in contrast in 157_f3d_231 3d cir affg in part revg in part dismissing in part and remanding tcmemo_1997_115 the court_of_appeals for the third circuit treated the business_purpose and reasonable possibility of profit prongs as factors to be considered in determining whether a transaction is a sham for tax purposes stating that these distinct aspects of the economic sham inquiry do not constitute discrete prongs of a rigid two-step analysis but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes id see also 899_f2d_905 10th cir affg 87_tc_905 this case is appealable barring a stipulation to the contrary to the court_of_appeals for the fifth circuit in 277_f3d_778 5th cir revg 113_tc_214 the court_of_appeals declined to decide whether business_purpose and the reasonable possibility of profit were the exclusive elements of a frank lyon co inquiry or simply factors to be considered in a frank lyon co inquiry because it concluded that the transaction at issue there had both a realistic possibility of generating a profit and a business_purpose nevertheless compaq computer corp confirms that the frank lyon co formulation is controlling a transaction will not be respected for federal tax purposes if it lacks a business_purpose and a reasonable possibility of generating a profit independent of tax considerations b the parties’ contentions respondent contends that the formation of the rashi and rambam trusts and the melniks’ subsequent transfer of their houtex stock to clend in exchange for private annuities lacked economic_substance according to respondent we should disregard the annuity transactions as sham transactions lacking economic_substance and treat the entire proceeds from the houtex merger as petitioners’ income or recharacterize the private_annuity transactions as transfers in trust with retained income interests petitioners maintain that the trusts and clend were not shams and that the private_annuity transactions had economic_substance petitioners bear the burden_of_proof rule a 290_us_111 dollar_figure c the sufficiency of the record in general as the party with the burden_of_proof in this case petitioners bear the ultimate burden of persuasion ie the risk of nonpersuasion as well as the initial burden of production see eg 86_tc_468 n in order to satisfy their initial burden of production petitioners were required to introduce evidence sufficient if believed to demonstrate by a 32in the stipulation of facts petitioners conceded that sec_7491 does not apply to shift the burden_of_proof to respondent preponderance_of_the_evidence that respondent’s determination is excessive ie erroneous and or arbitrary ie without rational foundation 293_us_507 see also 100_f3d_1308 7th cir affg tcmemo_1995_243 58_f3d_1342 8th cir affg tcmemo_1993_ if petitioners fail to satisfy their initial burden of production the burden of production does not shift to respondent petitioners do not satisfy their burden of persuasion and we must uphold respondent’s determination helvering v taylor supra pincite 91_tc_179 affd without published opinion 872_f2d_411 3d cir petitioners attempted to satisfy their initial burden of production and their ultimate burden of persuasion by calling only three witnesses--zalman melnik moshe melnik and lawrence pennoni zalman and moshe melnik are petitioners seeking to convince us that the annuity transactions at issue in this case should be respected for federal_income_tax purposes mr pennoni is the attorney who planned and implemented the transactions petitioners did not call any witness to testify on behalf of mmi the firm that acquired houtex regarding the timing and substance of the negotiations nor did they call any witness to testify on behalf of bermuda trust the rashi and rambam trusts or clend the resulting record reeks of self-interest and is riddled with imprecision and inconsistencies that petitioners do not explain the record fails to establish the dates when certain relevant events took place is lacking in credible_evidence that the annuity transactions had economic_substance independent of tax considerations and is woefully inadequate to demonstrate that respondent’s determination was wrong the inadequacies permeate every aspect of the record we shall review in detail some of the problems with the record presented by petitioners and our reasons for concluding that petitioners’ evidence is not worthy of belief and is not sufficient to demonstrate that respondent’s determination was in error failure to prove relevant dates petitioners contend that the establishment of the foreign trusts and clend the sale of houtex stock to clend in exchange for private annuities and the sale and merger of houtex were bona_fide business transactions that were motivated by a business_purpose and imbued with economic_substance independent of tax considerations however the record fails to disclose the dates when important steps of these transactions took place making it difficult if not impossible for us to evaluate the legitimacy of petitioners’ contentions the record does not establish the following relevant dates a the dates on which moshe melnik met mr jennings in houston and received mmi’s initial proposal to acquire houtex b the date on which moshe melnik first met with mr pennoni c the dates of subsequent meetings with mr pennoni d the date on which the melniks decided to engage in a transaction involving foreign trusts and a foreign_corporation e the date on which the foreign trusts acquired clend f the date on which the melniks transferred their houtex shares to clend and g the date on which the melniks and mmi reached an agreement in principle regarding the acquisition of houtex although the vagueness of the chronology in the record facilitates petitioners’ arguments that mmi’s acquisition of houtex was negotiated over a period of months and was not finalized until after clend had purchased percent of houtex’s stock and that petitioners did not continue to exercise de_facto control_over the assets ostensibly owned by clend and the foreign trusts the lack of precise dates is a defect in the record that impairs our review of the transactions it is also a defect that petitioners could easily have remedied but did not it is well established that the failure of a party to introduce evidence which if true would be favorable to him gives rise to the presumption that the evidence would be unfavorable if produced 6_tc_1158 affd 162_f2d_513 10th cir backdating and effective as of dating of documents petitioners have admitted that one of the critical documents in the record was backdated although petitioners explain the backdating as a matter of convenience the fact that any backdating occurred suggests a willingness to manipulate the relevant chronology in a way that does not enhance the credibility of petitioners’ evidence at least one document was revised after the effective date but the fact of the revision is not disclosed on the face of the document it also appears that several key documents were not prepared and dated contemporaneously for example the promissory notes dated as of date that purported to formalize the loans the melniks obtained from clend were probably not executed on the dates indicated and conflict with records maintained by bermuda trust many of the critical documents reflect effective as of dating and do not reveal when they were executed the effective as of dating and backdating of relevant documents impede our review of the substance of the transactions involving the foreign trusts and clend and lead us to conclude that the chronology reflected by those documents is not credible suspicious timing the timing of certain actions raises questions regarding the accuracy of testimony given by the three witnesses in this case although each of the three witnesses claimed that the creation of the foreign entities and the sale of percent of houtex’s stock to clend was motivated by nontax business reasons the timing of the creation of the foreign trusts the acquisition of clend and the deposit of mr taub’s checks to fund the foreign trusts in relationship to the sale of houtex stock to mmi casts doubt on that testimony on date mr taub’s bank in israel issued two checks for dollar_figure each to fund the foreign trusts the two checks were mailed to bermuda trust on date but were not credited to or presumably deposited into trust accounts until date the deal with mmi apparently closed on or about date because mmi transferred approximately dollar_figure million in cash warrants and notes to or for the benefit of the melniks and clend at that timedollar_figure these facts permit an inference that mr taub’s checks intentionally were not deposited by bermuda trust until after the mmi deal had closed that inference is not consistent with petitioners’ argument that the formation of the foreign entities was separate from and 33the mmi stock and warrants were placed in escrow at closing preceded the negotiation and consummation of the private_annuity and mmi transactions the proximity of certain key events particularly in combination with petitioners’ failure to prove the precise date of some of the events is also telling petitioners did not introduce evidence to prove the exact date when the foreign trusts acquired clend petitioners would have us believe that sometime before date the trusts had acquired clend had elected mr maycock a director and had authorized mr maycock to execute the stock purchase agreements dated date on behalf of clend as of date however clend had not yet held its first directors’ or shareholders’ meetings the first meeting of directors was not held until date it had no director who was authorized to act on its behalf in executing the stock purchase agreements and it had no assets with which to fund the purchase of the houtex shares clend’s shareholders the foreign trusts had not yet been funded and would not be funded until mr taub’s checks were deposited and credited to trust accounts on or about january dollar_figure the true chronology incomplete though it is suggests that documents were executed to create the misleading impression that the foreign entities were formed and functioning before the 34until the checks were deposited and cashed mr taub could have stopped payment on the checks thereby preventing the checks from being cashed and used to fund the trusts stock purchase agreements establishing the melniks’ right to private_annuity payments were executeddollar_figure negotiations and preparation of documents petitioners admit that clend did not participate in the negotiations with mmi only moshe melnik participated in the negotiations petitioners argue that moshe melnik represented the interests of all houtex shareholders in the negotiations but that claim rings hollow in the absence of any credible_evidence in the record that representatives of bermuda trust authorized the representation participated in the negotiations or made any attempt to ascertain the value of the houtex shares that bermuda trust allegedly held as a fiduciarydollar_figure the record confirms that mr pennoni prepared the relevant documents without any meaningful input from bermuda trust and 35in fact moshe melnik testified that the formation of the foreign_trust was delayed until he knew he had a deal with mmi 36in a letter to mr pennoni dated date mr maycock wrote as follows it was agreed in our telephone conversation that you would provide details relating to the planning purposes for the trust information on the formation of the underlying bvi company clend investment holdings ltd to be put in place and the nature and value of the stock transaction to be conducted by and through that company in a followup letter to mr pennoni dated date mr maycock stated the following various details relating to the planning purposes of the trusts and for the underlying company were requested in that letter and i know sic look forward to receiving same together with the additional items to complete our compliance requirements mr maycock inserted a postscript indicating that i have subsequently spoken to you concerning the planning tenets of the trust that a lawyer in mr pennoni’s firm calculated the value of the annuities under mr pennoni’s direction and although petitioners did not testify to this fact the record supports a conclusion that the valuation of the houtex stock and the amount of the annuity reflected in the stock purchase agreements prepared by mr pennoni were based on the acquisition price to be paid_by mmi for the houtex stockdollar_figure in fact the record supports a conclusion that the stock purchase agreements and related documents were prepared at a time when the approximate acquisition price of the houtex stock that mmi would eventually pay was already known to mr pennoni and to petitioners 37mr pennoni testified that he negotiated with mr richardson regarding the amount that clend agreed to pay under the annuity_contracts in exchange for the houtex stock and that mr richardson was clend’s initial director mr pennoni also testified that the valuation of the houtex stock was based on the two appraisals that were prepared in the divorce case we do not accept this testimony as credible the correspondence in the record establishes that bermuda trust had little involvement in structuring the annuity transactions including the amount of the private annuities to be paid_by clend and did not even receive any detailed explanation of the purpose of the foreign entities until approximately date after clend had entered into the stock purchase agreements the relevant documents do not contain any indication that mr richardson negotiated any aspect of the annuity transactions or the mmi transaction the relevant documents also do not support mr pennoni’s testimony that mr richardson was clend’s initial director the valuation of the houtex stock for purposes of the annuity transactions appears to have been based on the acquisition price for houtex proposed by mmi rather than the appraisals prepared for the divorce case testimony regarding business_purpose each of the three witnesses testified regarding the alleged business purposes for the creation of the foreign entities and the sale of houtex stock to clend according to the witnesses the business purposes were to prevent moshe’s ex-wife barbara from challenging the valuation of her houtex stock in the divorce proceeding to address the long-held concerns of moshe and zalman melnik resulting from the fact that houtex did not have a retirement_plan and to protect the proceeds of the houtex stock sale from claims under warranties the melniks would have to give to mmi the testimony regarding business purposes was not convincing or credible the melniks offered no evidence other than their own self-serving testimony that they had had any concern regarding their retirement before the mmi proposal was made if their testimony were true we would have expected to see evidence establishing that they had engaged in retirement planning in the past or that houtex had investigated the possibility of establishing a retirement_plan before the mmi proposal was made no such evidence was offered leading us to conclude that the melniks’ concern about retirement arose only when the melniks were faced with the prospect of a substantial windfall resulting from the mmi proposal the testimony regarding moshe melnik’s concern about possible litigation with his ex-wife also fails to convince us that the structure selected by the melniks had a legitimate business_purpose independent of tax considerations even if the testimony were true the testimony does not establish a business_purpose for_the_use_of foreign entities at best it indicates that moshe melnik had a personal reason for placing a portion of the proceeds in an entity that his ex-wife could not easily access but such motivation hardly qualifies as a business_purpose for the structure that the melniks chose for the sale of their houtex stock the other reason offered by the melniks and mr pennoni for_the_use_of foreign entities is the concern about liability resulting from warranties given to mmi in connection with its acquisition of houtex we do not accept their testimony as credible we do not believe that mmi would have entered into the transaction to acquire houtex stock from a foreign_entity if there had been any realistic chance that the warranties mmi had negotiated would be rendered unenforceable by the melniks’ use of the foreign_entity in fact mmi stock and warrants to which the melniks and clend were entitled under the acquisition agreement were held in escrow after the houtex acquisition closed to ensure that their contractual obligations to mmi were fulfilled the record regarding the business_purpose for_the_use_of the foreign entities is unsatisfying and unconvincing for the reasons summarized above the record is also unconvincing and not credible because none of the witnesses ever admitted that tax considerations played any role in their decision to use the foreign entities the tax savings that resulted from the use of the foreign entities were considerable yet none of the witnesses acknowledged this reality when they attempted at trial to justify the use of the foreign entities the only acknowledgment offered with respect to the tax consequences was in the form of testimony by mr pennoni who stated that taxes would eventually be paid_by the melniks when they received their respective annuity payments the record however raises substantial questions regarding whether clend will ever be in a position to pay the annuities in question assets that should have been invested and managed to ensure to the fullest extent reasonably possible that the annuities would actually be paid were instead made available to the melniks through loans and directed real_estate investments that as of the date of trial were either in default or in litigationdollar_figure 38as of the trial date the defaulted loans made to the melniks had not been treated by clend as distributions to the foreign trusts and by the trusts as distributions to the melniks even though bermuda trust had warned the melniks that the unpaid loans might be treated as trust distributions role of clend neither the melniks nor mr pennoni offered any testimony regarding the business_purpose for or the role of clend and the record fails to establish that clend was acquired for reasons other than tax_avoidance this court has decided a number of cases involving foreign trusts and or private_annuity transactions involving foreign trusts see eg 84_tc_1192 83_tc_932 80_tc_789 77_tc_614 revd 747_f2d_555 9th cir 73_tc_40 affd in part and revd in part 689_f2d_845 9th cir 58_tc_854 the principle of substance over form is peculiarly applicable to annuities and trusts because they are easily susceptible of manipulation so as to create illusion affd 513_f2d_824 9th cir 58_tc_757 36_tc_641 affd sub nom 306_f2d_682 1st cir waegemann v commissioner tcmemo_1993_ except for estate of fabric v commissioner supra and benson v commissioner supra in which we were required under the rule_of 54_tc_742 affd 445_f2d_985 10th cir to follow adverse precedent decided by the court_of_appeals for the ninth circuit we have held in each of the enumerated cases either that the underlying transactions and or entities lacked economic_substance or were shams that the private_annuity transaction was really a transfer in trust with a retained income_interest or that the taxpayer was the grantor of the foreign trusts none of the above-cited cases involved an obligation to make annuity payments by a foreign_corporation owned by foreign trusts interposing a foreign_corporation between the annuitant and the foreign_trust enabled petitioners to argue that the private_annuity foreign_trust cases are distinguishable from the facts of this case and are not controlling the injection of clend into the transaction planning in this case also enabled petitioners to argue that other code sections designed to circumvent foreign_entity tax planning do not apply for example sec_679 provides that subject_to certain exceptions a united_states person39 who directly or indirectly transfers property to a foreign_trust shall be treated as the owner of the trust if there is a united_states_beneficiary of any portion of the trust because the melniks transferred percent of their houtex stock to a foreign_corporation and not to the sec_7701 defines a u_s_person as a citizen or resident_of_the_united_states the melniks were u s persons within the meaning of sec_7701 and were beneficiaries of their respective foreign trusts foreign trusts sec_679 does not apply unless we conclude that the transfer to clend was in substance an indirect transfer to the foreign trustsdollar_figure although respondent argues that sec_679 allows us to conclude that clend must be disregarded we need not reach this issue the record raises serious doubt regarding whether the foreign trusts had actually acquired clend before clend allegedly executed the stock purchase agreements with the melniks moreover the record suggests that after clend was acquired it functioned primarily as a conduit in connection with the sale of the houtex stock and the investment of the resulting proceeds in 324_us_331 the supreme court of the united_states held that the sale of an apartment building by a corporation’s shareholders was in substance a sale by the corporation the supreme court explained its holding as follows the incidence of taxation depends upon the substance of a transaction the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole and each step from the commencement of sec_1_679-3 income_tax regs which applies to transfers after date see sec_1_679-7 income_tax regs provides that if a u_s_person is a related_person such as a grantor or beneficiary to a foreign_trust then any property transferred from the u_s_person to an entity in which the foreign_trust holds an ownership_interest is treated as a transfer by the u_s_person to the foreign_trust followed by a transfer from the foreign_trust to the entity owned by the foreign_trust negotiations to the consummation of the sale is relevant a sale by one person cannot be transformed for tax purposes into a sale by another by using the latter as a conduit through which to pass title to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress id fn ref omitted see also 894_f2d_342 9th cir holding that pension_trust beneficiaries’ sale of real_estate to their pension trusts which immediately resold the property was in substance a sale by the beneficiaries affg tcmemo_1987_468 like the corporation in court holding co clend functioned as a conduit in the sale of houtex it did not participate in the negotiations with mmi or in the valuation of the houtex stock it ostensibly owned after the acquisition of houtex by mmi clend functioned primarily as the repository of the sale proceeds most of which were used to make loans to the melniks or to purchase real_estate at the melniks’ request the lack of evidence regarding clend’s business_purpose coupled with its apparent role as a conduit and its usefulness in obfuscating the pertinent legal analysis leads us to conclude that respondent properly disregarded clend in determining that petitioners should be taxed on the gain from the sale of houtex’s stock petitioners’ relationship to mr taub moshe melnik testified that mr taub established and funded the foreign trusts because he is a close friend of the melniks although mr taub did not testify we have no reason to doubt the truthfulness of mr melnik’s testimony regarding his friendship with mr taub in response to the court’s question however mr melnik also testified that mr taub used dollar_figure of his own money to set up the foreign trusts simply because mr melnik asked him to do so and that mr melnik did not offer or promise anything in return for mr taub’s generosity after reviewing the trust declarations we have substantial doubt about the veracity of mr melnik’s testimony regarding the absence of a quid pro quo each of the trust declarations contains a provision designating mr taub a beneficiary of the trust mr melnik did not mention this provision at trial or explain why mr taub was a beneficiary of the melniks’ foreign trusts absent an explanation the beneficiary designations in the trust declarations cast doubt on mr melnik’s testimony mr pennoni who drafted the trust declarations obviously anticipated that a distribution might be made to mr taub at some point in the future or he would not have included mr taub as one of the trust beneficiaries mr taub did not testify regarding any conversations that he may have had with the melniks and mr pennoni and the witnesses who did testify failed to explain the beneficiary designation unexplained the designation of mr taub as a beneficiary of the foreign trusts raises the possibility that the money paid_by mr taub to establish the trusts could be repaid to mr taub at a future date out of trust principal or income missing documents relevant documents that might have helped to answer some of the questions left open by the record in this case were not introduced into evidence by petitioners those documents included the three investment proposals regarding the clend investment strategy parts of clend’s account records including documentation of the credit facility provided by bermuda trust to clend and documents including correspondence relating to the negotiation and consummation of tapuz’s real_estate_transaction lack of arm’s-length dealings in this case the melniks transferred percent of houtex’s stock worth millions of dollars to an unknown and unfunded foreign_entity without obtaining any security_interest or guaranty whatsoever we must ask why the answer that we glean from the record is not favorable to petitioners although the record in this case is not clear it appears that the melniks agreed to transfer their houtex stock to a foreign_corporation owned by foreign trusts without investigating bermuda trust and the persons who would manage the foreign_corporation petitioners relied on the representations of mr pennoni as their due diligence regarding the annuity transaction and did not require any security_interest or guaranty in connection with the transfer of stock in the years following the sale of petitioners’ and clend’s houtex stock the melniks sought and obtained from clend bermuda trust at least two unsecured loans totaling dollar_figure to purchase real_estate in the united_states the melniks defaulted on the loans but no action had been taken by the melniks or by clend or bermuda trust to remedy the default as of the date of trial the melniks also prevailed upon bermuda trust the trustee of the foreign trusts and the entity in control of clend to arrange for clend to form a subsidiary to purchase real_estate that the melniks wanted to acquire in the united_states proceeds from the houtex stock sale were used to make investments that were sold to cover the dollar_figure purchase_price as of date clend’s assets consisted of the dollar_figure loan receivable owed by the melniks the real_estate acquired by clend’s subsidiary for dollar_figure and approximately dollar_figure in cash of the total cash dollar_figure paid to clend by mmi in dollar_figure or percent has been used to acquire real_estate in the united_states either at the melniks’ request or to enable the melniks to purchase real_estate directly proceeds of dollar_figure from the sale of mmi stock in were also dissipated some of the cash was used to pay substantial fees and the remainder with the exception of approximately dollar_figure was apparently used to make investments primarily in u s stocks that were sold often at a substantial loss to cover the overage in clend’s account resulting from the dollar_figure loans to the melniks the record demonstrates that clend functioned primarily as a conduit and that neither the melniks clend nor bermuda trust acted with the kind of restraint that one would expect to see from participants in a legitimate annuity transaction although clend had a substantial annuity obligation to fund clend and bermuda trust used substantial portions of clend’s assets to make unsecured loans and high-risk real_estate investments in the united_states at the melniks’ request in reality the melniks treated clend’s assets as a personal bank account and line of creditdollar_figure such transactions support a conclusion that the melniks had access to and indirect control_over clend’s asset sec_42 in a manner that is inconsistent with the melniks’ paper status as creditors annuitants 41during trial moshe melnik referred to the assets held by his foreign_trust and by clend as my money 42in the form 8-k that mmi filed with the securities_and_exchange_commission regarding the acquisition of houtex mmi stated that the melniks indirectly controlled clend in samuel v commissioner f 2d pincite the court_of_appeals for the first circuit summarized the essential substance of a true annuity transaction as follows inherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval as such an annuity_contract gives rise to a debtor-creditor relationship between the transferee and transferor o nce the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in this case the melniks treated the stock sale proceeds that should have been invested to preserve and ensure clend’s ability to pay the annuities as a personal line of credit which they used freely to finance real_estate investments in the united_states they did not act like annuitants whose only claim was to periodic_payments beginning sometime in the future although bermuda trust purported to be an independent_trustee of the foreign trusts that owned and controlled clend the entity obligated to make the annuity payments bermuda trust not only gave the melniks virtually unlimited access to clend’s assets but failed to take action when the melniks defaulted on the dollar_figure loans all of the facts summarized above undermine the credibility of petitioners’ case43 and contribute to our conclusion that 43petitioners argue that because respondent did not call continued petitioners’ evidence in many material respects is not sufficient to satisfy either their initial burden of production or their ultimate burden of persuasion because petitioners have failed to convince us that respondent’s determination was erroneous we sustain respondent’s determination that the annuity transactions lacked economic_substance because we sustain respondent’s determination we need not and do not decide the alternative issues raised by respondent we turn instead to respondent’s contention that petitioners are liable for the accuracy-related_penalty under sec_6662 ii petitioners’ liability for sec_6662 penalty respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 on alternate grounds the underpayment_of_tax was attributable to negligence or disregard of rules and regulations within the meaning of sec_6662 and there was a substantial_underpayment of income_tax within the meaning of sec_6662 continued any witnesses to dispute petitioners’ version of the facts we are required to accept petitioners’ evidence without question petitioners are mistaken in order to satisfy their initial burden of production and their ultimate burden of persuasion petitioners were required to produce evidence that was credible if petitioners’ evidence is not credible or if petitioners’ evidence is not convincing enough to satisfy us that respondent’s determination is erroneous petitioners are not entitled to a decision in their favor sec_6662 authorizes a 20-percent penalty to be imposed on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 stating that negligence is the lack of due care or failure to do what a reasonable person would do under the circumstances sec_6662 also authorizes the 20-percent penalty to be imposed if there is a substantial_understatement_of_income_tax sec_6662 a substantial_understatement_of_income_tax with respect to an individual taxpayer exists if for any taxable_year the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 respondent bears the initial burden of production with respect to petitioners’ liability for the sec_6662 penalty in that respondent must first produce sufficient evidence to establish that the imposition of the sec_6662 penalty is appropriate sec_7491 if respondent satisfies his initial burden of production the burden of producing evidence to refute respondent’s evidence and to establish that petitioners are not liable for the sec_6662 penalty shifts to petitioners 116_tc_438 we have previously held that a taxpayer’s adoption of a flagrant tax_avoidance scheme repeatedly rejected by the courts is patently negligent 69_tc_1005 see also gouveia v commissioner tcmemo_2004_ hanson v commissioner tcmemo_1981_675 affd 696_f2d_1232 9th cir however as petitioners point out the implementation of a private_annuity transaction using foreign entities has not been consistently rejected by the courts although this court has subjected such transactions to strict scrutiny and has upheld only a few the court_of_appeals for the ninth circuit has reversed this court in several cases involving private_annuity transactions holding that on the facts of those cases the transactions had sufficient economic_substance to be respected for federal_income_tax purposes see 77_tc_614 revd 747_f2d_555 9th cir 73_tc_40 affd in part and revd in part 689_f2d_845 9th cir with this background in mind we are unable to conclude that a private_annuity transaction using foreign entities is a flagrant tax_avoidance scheme that is per se negligent instead we look to the evidence introduced by the parties to determine whether petitioners are liable for the sec_6662 penalty petitioners contend that they were not negligent in using the private_annuity transaction recommended and implemented by mr pennoni petitioners also argue that even if we conclude they were negligent petitioners relied upon the advice of an experienced tax professional who had full knowledge of the relevant facts in entering into the private_annuity transaction and that they qualify for relief from the penalty under sec_6664 sec_6664 provides that no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the record consisted solely of a substantial number of stipulated exhibits and the testimony of three witnesses called by petitioners the three witnesses testified among other things that the private_annuity transactions were planned and implemented by mr pennoni who assured petitioners that the transactions were legitimate and were entitled to respect under federal_income_tax law the exhibits reflect the planning and implementation of the private_annuity transactions and on their faces do not support a conclusion that petitioners’ decision to enter into the transactions was per se negligent the uncontroverted record establishes that petitioners relied on mr pennoni who was the driving force behind the planning of the annuity transactions and who assured petitioners that there was a reasonable basis for the income_tax reporting of the private_annuity transactions and the houtex stock sale we conclude that under the circumstances petitioners’ reliance on mr pennoni was reasonable that petitioners had reasonable_cause for the underpayment and that petitioners acted in good_faith with respect to the underpayment within the meaning of sec_6664 consequently we hold that petitioners are not liable for the sec_6662 accuracy-related_penalty iii other arguments we have considered the remaining arguments of both parties for results contrary to those expressed herein and we conclude that those arguments to the extent not discussed above are without merit or that it is not necessary to reach those arguments to reflect the foregoing decisions will be entered under rule
